                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                 3:19-cv-00083-MOC
                             (3:17-cr-00264-MOC-DSC-1)

B.T. WRIGHT,                        )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )                        ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

       THIS MATTER is before the Court on the Petitioner’s Pro Se motion to suspend the

proceedings [Doc. 5], which the Court construes as a motion for extension of time to reply to the

Government’s response to Petitioner’s Section 2255 Motion to Vacate.

       On February 19, 2019, Petitioner filed a motion to vacate, set aside or correct sentence

under 28 U.S.C. § 2255. [Doc. 1]. On March 1, 2019, the Court ordered the Government to

respond within 60 days. On May 2, 2019, the Court granted the Government’s motion to stay the

proceedings pending the Supreme Court’s decision in United States v. Davis, No. 18-341. On

June 24, 2019, the Supreme Court decided Davis. On August 23, 2019, the Government timely

responded to Petitioner’s motion to vacate. [Doc. 4].

       Petitioner now asks the Court to “suspend the proceedings” in order to allow Petitioner to

“further develop [his] § 5K2.13 claim” that Petitioner contends was made in his original motion

to vacate by making reference to this provision, but which the Government did not address in its

response. The Court will allow grant the Petitioner’s motion insofar as it will allow the Petitioner

an additional 21 days to file his reply to the Government’s response. In allowing this additional

time to respond, the Court makes no implication regarding the existence or merit of Petitioner’s §
5K2.13 claim.

       IT IS, THEREFORE, ORDERED that:

       (1)      The Petitioner’s motion to suspend proceedings [Doc. 5] is granted only in that the

                Court will give Petitioner an additional 21 days to reply to the Government’s

                response.

       (2)      The Petitioner shall file his reply to the Government’s response to Petitioner’s

                Section 2255 Motion to Vacate within 21 days of this Order.

 Signed: October 18, 2019




                                                 2
